Citation Nr: 0217890	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  01-09 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral macular 
degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from
a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in No. Little Rock, Arkansas, 
which denied the benefit sought on appeal.

The veteran couched his request as a claim to reopen a 
claim for service connection for macular degeneration of 
both eyes and the RO indicated in its May 2001 decision 
that it was reopening the veteran's claim for this 
condition.  The Board disagrees and finds that the 
veteran's current claim for service connection for macular 
degeneration is a new claim, separate and distinct from 
his earlier claim of service connection for a eye 
disorder, denied in an April 1950 rating decision based on 
a diagnosis of bilateral chorio-retinitis.  See Ephraim v. 
Brown, 82 F.3d. 399 (Fed. Cir. 1996).  In this connection, 
the Board notes that the veteran had originally applied 
for service connection for a left eye disorder, that a VA 
eye examination report dated January 24, 1950 shows a 
diagnosis of bilateral macular degeneration, "etiology ?," 
and that the diagnosis was changed later to bilateral 
chori-retinitis.  


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a 
VA Form 9 dated June 18, 2001, the veteran requested a 
hearing before a Board Member sitting at the RO (Travel 
Board hearing).  Such a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  The 
claims file does not reflect that the veteran has yet been 
afforded such a hearing.

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a Travel Board hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board for appellate review.

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The appellant and his 
representative have the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



